Exhibit Aceto Corporation One Hollow Lane Lake Success, New York 11042-1215 NEWS RELEASE FOR IMMEDIATE RELEASE Aceto Appoints President and Executive Vice President LAKE SUCCESS, N.Y., December 9, 2008 Aceto Corporation (Nasdaq:ACET), a global leader in the sourcing, quality assurance, regulatory support, marketing and distribution of chemically derived pharmaceuticals, biopharmaceuticals, specialty chemicals and crop protection products, today announced two promotions. Effective January 1, 2009, Vincent Miata, Senior Vice President responsible for the Company’s Chemicals & Colorants business, has been promoted to President and Frank DeBenedittis, Senior Vice President of the Company’s Health Sciences business, has been promoted to Executive Vice President. Frank will also assume the additional responsibility of the newly created position of Director of Global Pharmaceutical Strategy. Commenting on the promotions, Leonard S. Schwartz, Chairman, CEO and President of Aceto said “These two promotions, which significantly strengthen the management structure of Aceto, will enable it to continue to expand the Company’s business across its broad product lines and global footprint and maintain long term sustainability. Mr. Miata becomes only the fourth President of Aceto in its 61 year history. I wish them both the greatest success.” BIOGRAPHIES Vincent Miata Vincent Miata joined Aceto in 1979 as a marketing representative and held various positions within the Company including Product Manager, Group Vice President and Vice President. Mr. Miata attended Lehman College where he received a BS in Chemistry and Long Island University, where he received his MBA. Frank DeBenedittis: FrankDeBenedittis also joined Aceto in 1979 as a marketing representative and held various positions within the Company including Assistant Product Manager, Product Manager, Assistant Vice President, Group Vice President and Vice President. Mr.
